DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 25-36 & 49-55 are pending and have been examined in this application. The Examiner notes that Claim 26 has been amended from the previous claims but is not indicated as “amended”. The Information Disclosure Statement filed on 04/05/2020 has been considered in its entirety.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrase “the cross-sectional shape of the grooves is consistent along the groove length of the grooves” in Claim 50 is not found in the original disclosure nor can it be seen in the drawings. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-32, 36 & 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,052,286 to Tubbesing.

Tubbesing teaches a ridge vent (Tubbesing: Figure 1) configured to cover an open ridge of a roof and allow a flow of air to exit from the open ridge through the ridge vent, the ridge vent comprising: 

a left portion (Tubbesing: Figure 5, bottom portion below Item 17 being flat [best shown in Figure 1 left side] and a plurality of louvers 29 in top surface [best shown in Figures 2 & 5]) connected to the center portion, wherein the left portion has a flat top surface with a plurality of louvers extending through the flat top surface of the left portion; 
a right portion (Tubbesing: Figure 5, top portion above Item 17 being flat [best shown in Figure 1 left side] and a plurality of louvers 29 in top surface [best shown in Figures 2 & 5]) connected to the center portion, wherein the right portion has a flat top surface with a plurality of louvers extending through the flat top surface of the right portion; 
wherein grooves of the center portion allow the ridge vent to flex along a length of the center portion, thereby forming a ridge vent angle between the left and right portions (Tubbesing: best shown from Figure 7 to Figure 1); and 
wherein the formed ridge vent angle is configured to correspond with a slope between roof decks defining the open ridge (Tubbesing: best shown in Figure 1).
Tubbesing does not explicitly teach that wherein each groove has a groove length that is less than the length of the center portion.
However, Applicant has not disclosed that having the groove length be shorter than the vent length solves any stated problem or is for any particular purpose. Moreover, it appears that Tubbesing grooves would perform equally well with slightly shorter grooves not quite extending to the ends of the vent. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the grooves of Tubbesing slightly shorter than the vent because the groove length does not appear to provide any unexpected results. The Examiner that Applicant states in specifications that the grooves are substantially the length of ridge vent (Paragraph 0043).



C) As per Claim 27, Tubbesing teaches that the left portion has a left edge and the right portion has a right edge (Tubbesing: Figure 7, left and right Items 19 respectively), wherein the left edge has a left wing and the right edge has a right wing (Tubbesing: Figure 7, Items 35), and wherein the left and right wings are configured to assist in the flow of air through the louvers of the ridge vent.

D) As per Claim 28, Tubbesing teaches that the left wing extends beyond the left edge and the right wing extends beyond the right edge (Tubbesing: Figure 7, Items 35 beyond Items 19).

E) As per Claim 29, Tubbesing teaches that the ridge vent has a length and the left and right wings extend the length of the ridge vent (Tubbesing: best shown in Figure 4, Item 35 entire length of Item 1).

F) As per Claim 30, Tubbesing teaches that the left wing forms an angle of approximately 45 degrees with the flat top surface of the left portion and the right wing forms an angle of approximately 45 degrees with the flat top surface of the right portion (Tubbesing: Figure 7, Item 35; Col. 7, lines 33-35).

G) As per Claim 31, Tubbesing teaches all the limitations except explicitly that the left and right wings have a width of 3/8 inches.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the width of the wing 3/8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (a wing with a width substantially smaller than the height of the wall [Tubbesing: Col. 7, lines 35-37]), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the width of the wing is a result effective variable because it has to be large enough to deflect airflow while remaining substantially smaller than height of the end wall 

H) As per Claim 32, Tubbesing teaches that the left wing forms an area of lower pressure over the plurality of louvers of the left portion and the right wing forms an area of lower pressure over the plurality of louvers of the right portion (Tubbesing: Abstract, lines 12-18).

I) As per Claim 36, Tubbesing teaches that the plurality of louvers of each of the left and right portions include two rows of louvers (Tubbesing: Figure 5, Items 29 come in 2 rows on each side).

J) As per Claim 49, Tubbesing teaches that the grooves have a dome-shaped cross-sectional shape (Tubbesing: Figure 7, Items 15 dome inwards for an elongated dome shape, as per Applicants own invention).


Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubbesing in view of US Patent Publication Number 2002/0100232 A1 to Robinson.

A) As per Claims 33, Tubbesing teaches all the limitations except that the left and right portions include a plurality of nailing bosses, wherein as the ridge vent is installed over roof decks, each of the plurality of nailing bosses extends from a top surface of the ridge vent to the top surface of the roof decks and wherein the nailing bosses are configured to allow a fastener to be inserted into the nailing bosses and held in the nailing bosses after insertion, thereby allowing the installer to position the ridge vent on the roof prior to securing the ridge vent to the roof decks.
However, Robinson teaches the left and right portions include a plurality of nailing bosses (Robinson: Figure 6, Item 72 with Items 68 shown along both sides of vent in Figure 3), wherein as the 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tubbesing by adding a plurality of nailing bosses, as taught by Robinson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tubbesing with these aforementioned teachings of Robinson with the motivation of providing a strong location for attachment to the roof decks, allowing for an easier installation and stronger connection.

B) As per Claims 34, Tubbesing in view of Robinson teaches that the plurality of nailing bosses include a plurality of first nailing bosses positioned adjacent to each end of the ridge vent (Robinson: Figures 3 & 6, Item 72 on Item 68 positioned at each end on each side and a plurality of regularly spaced bosses between two ends) and a plurality of second nailing bosses positioned between the first nailing bosses.

C) As per Claims 35, Tubbesing in view of Robinson teaches that each of the second nailing bosses includes a cylindrical portion (Robinson: Figure 6, Item 76) supported by a nailing baffle (Robinson: Figure 6, Item 68).


Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubbesing in view of US Patent Number 5,149,301 to Gates.


However, Gates teaches an opening on a top surface of the center portion (Gates: Figure 1, Items 16, 18 & 20 have opening in top and bottom).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tubbesing by adding an opening on the top surface, as taught by Gates, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tubbesing with these aforementioned teachings of Gates with the motivation of further providing a smaller profile for the hinge of the ridge vent thereby further allowing flexibility to match any ridge contour.


Claims 50 & 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubbesing in view of US Patent Publication Number 2004/0237428 A1 to Headrick.

A) As per Claim 50, Tubbesing teaches all the limitations except that the cross-sectional shape of the grooves is consistent along the groove length of the grooves.
However, Headrick teaches a cross-sectional shape of the grooves is consistent along the groove length of the grooves (Figure 9, Item 32 have same size along entire length).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tubbesing by adding more consistent grooves, as taught by Headrick, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tubbesing with these aforementioned teachings of Headrick with the motivation of providing further flexibility to match a contour of a ridge, thereby allowing for easier installation on a wider variety of ridges.


wherein the first group of grooves comprises three or more grooves, and wherein the second group of grooves comprises three or more grooves.
However, Headrick teaches a plurality of grooves includes a first group of grooves and a second group of grooves, and wherein the first group of grooves are disposed on a first side of a central axis of the center portion and the second group of grooves are disposed on an opposite side of the central axis;
wherein the first group of grooves comprises three or more grooves, and wherein the second group of grooves comprises three or more grooves (Headrick: Figure 9, 4 Item 32 on one side and 4 Item 32s on other side).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Tubbesing by adding more grooves, three to each side, as taught by Headrick, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tubbesing with these aforementioned teachings of Headrick with the motivation of providing further flexibility to match a contour of a ridge, thereby allowing for easier installation on a wider variety of ridges.

C) As per Claim 55, Tubbesing in view of Headrick teaches that none of the grooves overlap the central axis of the center portion (Headrick: Figure 9, no Item 32 directly in center).

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-36 & 49-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762